DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
	In response to the amendments filed on 08/29/2022 with respect the claims 1-20, claim rejections - 35 USC § 112 is  withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filsfils et al (US20070180104).

Regarding claim 1, the cited reference Filsfils discloses a packet processing method, comprising: receiving, by a first gateway device using a first link, a first one-arm bidirectional forwarding detection BFD echo packet returned by a network device (Fig. 5 discloses receiving BFD echo message on a monitored path),wherein the first one-arm BFD echo packet comprises identification information (Fig. 4 discloses an echo message format), and the identification information uniquely identifying a second gateway device (Fig. 4 and ¶0042 discloses BFD Echo messages includes a source address 412 and destination address 413…the sending device may send the Echo message 400 to its returning peer device (e.g., CE1) with a destination address of itself, such that the returning device simply forwards the Echo message back to the sending device, e.g., without having to examine/analyze the message), wherein the echo packet was generated by the second gateway device; sending, by the first network device, the first one-arm BFD echo packet to the second gateway device (¶0044 discloses a returned BFD Echo message from the second edge device), wherein the network device is multi-homed connected to the first gateway device and the second gateway device (¶0014 discloses customer edge (CE) device coupled to a provider edge (PE) device in the service provider's network (“provider network”). The customer site may be multi-homed to the provider network), the network device is connected to the first gateway device using the first link, the network device is connected to the second gateway device using a second link (Fig. 5 discloses connection using two paths), and the first gateway device and the second gateway device form a multi-active gateway (¶0014 discloses customer edge (CE) device coupled to a provider edge (PE) device in the service provider's network (“provider network”). The customer site may be multi-homed to the provider network).

	Regarding claim 8, the cited reference Filsfils discloses a first gateway device, comprising: a non-transitory memory storing computer-readable instructions; and a processor connected to the memory, wherein the processor is configured to execute the computer-readable instructions in the memory (Fig. 2 and ¶0035-¶0037) performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 17, the cited reference Filsfils discloses a communication system performing substantially the same features of the method of claim 1. Therefore, the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al (US20070180104), in view of Bi et al (US20160191327).

	Regarding claims 2, 9, and 18, the cited reference Filsfils  discloses all limitations of 
claims 1, 8, and 17 respectively. However, Filsfils does not explicitly teach wherein the identification information is a destination address of the first one-arm BFD echo packet, and the destination address of the first one-arm BFD echo packet is different from a source address of the 
first one-arm BFD echo packet.
In an analogous art Bi teaches wherein the identification information is a destination address of the first one-arm BFD echo packet, and the destination address of the first one-arm BFD echo packet is different from a source address of the first one-arm BFD echo packet (¶0008-¶0009 discloses the UGW2 sends an Echo response message to the UGW1. The GTP endpoint 2, i.e., the UGW2, after receiving the echo request message, sends an Echo Response message to the opposite end, wherein a target address of the Echo Response message is an address of the GTP endpoint 1… a source address is an address of the UGW2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bi in order to feed back the message to the source device to determine if the link of transmission is good or bad.
Regarding claims 3, 10-11, and 19, the cited reference Filsfils  discloses all limitations of claims 1, 8-9, and 17 respectively. However, Filsfils does not explicitly teach wherein the method further comprises: generating, by the first gateway device, a second one-arm BFD echo packet, wherein a destination address of the second one-arm BFD echo packet is used to uniquely identify the first gateway device, and the destination address of the second one-arm BFD echo packet is different from the destination address of the first one- arm BFD echo packet; and sending, by the first gateway device using the first link, the second one-arm BFD echo packet to the network device.
In an analogous art Bi teaches wherein the method further comprises: generating, by the first gateway device, a second one-arm BFD echo packet, wherein a destination address of the second one-arm BFD echo packet is used to uniquely identify the first gateway device, and the destination address of the second one-arm BFD echo packet is different from the destination address of the first one- arm BFD echo packet; and sending, by the first gateway device using the first link, the second one-arm BFD echo packet to the network device (¶0008-¶0009 discloses the UGW2 sends an Echo response message to the UGW1. The GTP endpoint 2, i.e., the UGW2, after receiving the echo request message, sends an Echo Response message to the opposite end, wherein a target address of the Echo Response message is an address of the GTP endpoint 1… a source address is an address of the UGW2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bi in order to feed back the message to the source device to determine if the link of transmission is good or bad.

Regarding claims 4, 12-13, and 20, the cited reference Filsfils  discloses all limitations of claims 1, 8, and 9 respectively. However, Filsfils does not explicitly teach wherein determining, by the first gateway device based on the identification information, to forward the first one-arm BFD echo packet to the second gateway device comprises: determining, by the first gateway device, routing information based on the destination address of the first one-arm BFD echo packet; and determining, by the first gateway device based on the routing information, to forward the first one-arm BFD echo packet to the second gateway device.
In an analogous art Bi teaches wherein determining, by the first gateway device based on the identification information, to forward the first one-arm BFD echo packet to the second gateway device comprises: determining, by the first gateway device, routing information based on the destination address of the first one-arm BFD echo packet; and determining, by the first gateway device based on the routing information, to forward the first one-arm BFD echo packet to the second gateway device (¶0008-¶0009 discloses the UGW2 sends an Echo response message to the UGW1. The GTP endpoint 2, i.e., the UGW2, after receiving the echo request message, sends an Echo Response message to the opposite end, wherein a target address of the Echo Response message is an address of the GTP endpoint 1… a source address is an address of the UGW2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bi in order to feed back the message to the source device to determine if the link of transmission is good or bad.

Regarding claims 5 and 14, the cited reference Filsfils  discloses all limitations of claims 3 and 10 respectively. However, Filsfils does not explicitly teach wherein the destination address of the first one-arm BFD echo packet is a loopback interface address of the second gateway device, the destination address of the second one-arm BFD echo packet is a loopback interface address of the first gateway device, and the loopback interface address of the first gateway device is different from the loopback interface address of the second gateway device.
In an analogous art Bi teaches wherein the destination address of the first one-arm BFD echo packet is a loopback interface address of the second gateway device, the destination address of the second one-arm BFD echo packet is a loopback interface address of the first gateway device, and the loopback interface address of the first gateway device is different from the loopback interface address of the second gateway device (¶0007 discloses in step S202 a target address of the echo request message is an address of the GTP endpoint 2; a destination port number is set as 2152… and a source port number is any configured port. ¶0009 discloses sends an Echo Response message to the opposite end, wherein a target address of the Echo Response message is an address of the GTP endpoint 1, a destination port number of the UDP is set as the source port number of the echo request message in step S202 … a source port number is the destination port number of the echo request message in step S202).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bi because the port number (i.e. loopback interface)  is intended to be a stable interface that can be used to identify the router in routing protocols.

Regarding claims 6 and 15, the cited reference Filsfils  discloses all limitations of claims 1 and 8 respectively. Filsfils further discloses wherein the identification information is at least one of a first my discriminator MD and a first your discriminator YD carried in the first one-arm BFD echo packet (¶0043 and Fig. 3 discloses that BFD Echo message includes a discriminator (e.g., a “My Discriminator”) field 420).
Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al (US20070180104), in view of Bi et al (US20160191327), in further view of Licking et al (US11076026).

Regarding claims 7 and 16, the cited reference Filsfils  discloses all limitations of claims 6 and 15 respectively. However, combination does not explicitly teach generating, by the first gateway device, a third one-arm BFD echo packet, wherein a second YD carried in the third one-arm BFD echo packet is used to uniquely identify the first gateway device, and the second YD is different from the first YD; and sending, by the first gateway device using the first link, the third BFD echo packet to the network device.
In an analogous art Licking teaches generating, by the first gateway device, a third one-arm BFD echo packet, wherein a second YD carried in the third one-arm BFD echo packet is used to uniquely identify the first gateway device, and the second YD is different from the first YD; and sending, by the first gateway device using the first link, the third BFD echo packet to the network device (Col 15 lines 28-30 discloses that each forwarding element that has multiple BFD sessions, different my discriminators are used to identify the forwarding element for each session).
It would have been obvious to one of ordinary skill in the art before the effective fillingdate of the claimed invention to incorporate the method of Licking to uniquely identifies the forwarding element at each end of the monitored link for the particulate session.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462